—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered May 3, 2001, convicting him of criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The Supreme Court erred in admitting testimony of prior criminal acts by the defendant on the People’s direct case pursuant to People v Molineux (168 NY 264) to prove an absence of mistake (see People v Heiss, 221 AD2d 562, 563; People v Jones, 201 AD2d 504, 505). Because the error was not harmless, a new trial is ordered.
In light of this determination, we need not reach the defendant’s remaining contention. Ritter, J.P., Goldstein, Crane and Mastro, JJ., concur.